Exhibit 10.12

ADAPTIVE BIOTECHNOLOGIES CORPORATION

2019 EQUITY INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

1.

Establishment, Purpose and Term of Plan1

 

 

1.1

Establishment1

 

 

1.2

Purpose1

 

 

1.3

Term of Plan1

 

2.

Definitions and Construction1

 

 

2.1

Definitions1

 

 

2.2

Construction8

 

3.

Administration8

 

 

3.1

Administration by the Committee8

 

 

3.2

Authority of Officers9

 

 

3.3

Administration with Respect to Insiders9

 

 

3.4

Powers of the Committee9

 

 

3.5

Option or SAR Repricing10

 

 

3.6

Indemnification10

 

4.

Shares Subject to Plan11

 

 

4.1

Maximum Number of Shares Issuable11

 

 

4.2

Annual Increase in Maximum Number of Shares Issuable11

 

 

4.3

Adjustment for Unissued or Forfeited Predecessor Plan Shares11

 

 

4.4

Share Counting11

 

 

4.5

Adjustments for Changes in Capital Structure12

 

 

4.6

Assumption or Substitution of Awards12

 

5.

Eligibility, Participation and Award Limitations12

 

 

5.1

Persons Eligible for Awards12

 

 

5.2

Participation in the Plan13

 

 

5.3

Incentive Stock Option Limitations13

 

 

5.4

Nonemployee Director Award Limit14

 

6.

Stock Options14

 

 

6.1

Exercise Price14

 

 

6.2

Exercisability and Term of Options14

 

 

6.3

Payment of Exercise Price15

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

6.4

Effect of Termination of Service16

 

 

6.5

Transferability of Options17

 

7.

Stock Appreciation Rights17

 

 

7.1

Types of SARs Authorized17

 

 

7.2

Exercise Price17

 

 

7.3

Exercisability and Term of SARs17

 

 

7.4

Exercise of SARs18

 

 

7.5

Deemed Exercise of SARs18

 

 

7.6

Effect of Termination of Service18

 

 

7.7

Transferability of SARs19

 

8.

Restricted Stock Awards19

 

 

8.1

Types of Restricted Stock Awards Authorized19

 

 

8.2

Purchase Price19

 

 

8.3

Purchase Period19

 

 

8.4

Payment of Purchase Price19

 

 

8.5

Vesting and Restrictions on Transfer20

 

 

8.6

Voting Rights; Dividends and Distributions20

 

 

8.7

Effect of Termination of Service20

 

 

8.8

Nontransferability of Restricted Stock Award Rights21

 

9.

Restricted Stock Units21

 

 

9.1

Grant of Restricted Stock Unit Awards21

 

 

9.2

Purchase Price21

 

 

9.3

Vesting21

 

 

9.4

Voting Rights, Dividend Equivalent Rights and Distributions21

 

 

9.5

Effect of Termination of Service22

 

 

9.6

Settlement of Restricted Stock Unit Awards22

 

 

9.7

Nontransferability of Restricted Stock Unit Awards23

 

10.

Performance Awards23

 

 

10.1

Types of Performance Awards Authorized23

 

 

10.2

Initial Value of Performance Shares and Performance Units23

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

10.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula23

 

 

10.4

Measurement of Performance Goals23

 

 

10.5

Settlement of Performance Awards26

 

 

10.6

Voting Rights; Dividend Equivalent Rights and Distributions27

 

 

10.7

Effect of Termination of Service27

 

 

10.8

Nontransferability of Performance Awards27

 

11.

Cash-Based Awards and Other Stock-Based Awards28

 

 

11.1

Grant of Cash-Based Awards28

 

 

11.2

Grant of Other Stock-Based Awards28

 

 

11.3

Value of Cash-Based and Other Stock-Based Awards28

 

 

11.4

Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards29

 

 

11.5

Voting Rights; Dividend Equivalent Rights and Distributions29

 

 

11.6

Effect of Termination of Service29

 

 

11.7

Nontransferability of Cash-Based Awards and Other Stock-Based Awards29

 

12.

Standard Forms of Award Agreement30

 

 

12.1

Award Agreements30

 

 

12.2

Authority to Vary Terms30

 

13.

Change in Control30

 

 

13.1

Effect of Change in Control on Awards30

 

 

13.2

Effect of Change in Control on Nonemployee Director Awards31

 

 

13.3

Federal Excise Tax Under Section 4999 of the Code31

 

14.

Compliance with Securities Law32

 

15.

Compliance with Section 409A32

 

 

15.1

Awards Subject to Section 409A32

 

 

15.2

Deferral and/or Distribution Elections33

 

 

15.3

Subsequent Elections33

 

 

15.4

Payment of Section 409A Deferred Compensation34

 

16.

Tax Withholding36

 

 

16.1

Tax Withholding in General36

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

16.2

Withholding in or Directed Sale of Shares36

 

17.

Amendment, Suspension or Termination of Plan36

 

18.

Miscellaneous Provisions37

 

 

18.1

Repurchase Rights37

 

 

18.2

Forfeiture Events37

 

 

18.3

Provision of Information37

 

 

18.4

Rights as Employee, Consultant or Director38

 

 

18.5

Rights as a Shareholder38

 

 

18.6

Delivery of Title to Shares38

 

 

18.7

Fractional Shares38

 

 

18.8

Retirement and Welfare Plans38

 

 

18.9

Beneficiary Designation38

 

 

18.10

Severability38

 

 

18.11

No Constraint on Corporate Action39

 

 

18.12

Unfunded Obligation39

 

 

18.13

Choice of Law39

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------



Adaptive Biotechnologies Corporation

2019 Equity Incentive Plan

1.Establishment, Purpose and Term of Plan.

1.1Establishment.  The Adaptive Biotechnologies Corporation 2019 Equity
Incentive Plan (the “Plan”) is hereby established effective as of June 13, 2019,
the date of its approval by the shareholders of the Company (the “Effective
Date”).

1.2Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards and Other Stock-Based Awards.

1.3Term of Plan.  The Plan shall continue in effect until its termination by the
Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.

2.Definitions and Construction.

2.1Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a)“Affiliate” means (i) a parent entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities.  For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

(b)“Award” means any Option, Stock Appreciation Right, Restricted Stock Purchase
Right, Restricted Stock Bonus, Restricted Stock Unit, Performance Share,
Performance Unit, Cash-Based Award or Other Stock-Based Award granted under the
Plan.

(c)“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

(d)“Board” means the Board of Directors of the Company.

(e)“Cash-Based Award” means an Award denominated in cash and granted pursuant to
Section 11.

 

 

--------------------------------------------------------------------------------



(f)“Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).

(g)“Cause” means, unless such term or an equivalent term is otherwise defined by
the applicable Award Agreement or other written agreement between a Participant
and a Participating Company applicable to an Award, any of the following:
(i) the Participant’s theft, dishonesty, willful misconduct, breach of fiduciary
duty for personal profit, or falsification of any Participating Company
documents or records; (ii) the Participant’s material failure to abide by a
Participating Company’s code of conduct or other policies (including, without
limitation, policies relating to confidentiality and reasonable workplace
conduct); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (v) the Participant’s repeated failure or inability to
perform any reasonable assigned duties after written notice from a Participating
Company of, and a reasonable opportunity to cure, such failure or inability;
(vi) any material breach by the Participant of any employment, service,
non-disclosure, non-competition, non-solicitation or other similar agreement
between the Participant and a Participating Company, which breach is not cured
pursuant to the terms of such agreement; or (vii) the Participant’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with a Participating Company.

(h)“Change in Control” means the occurrence of any one or a combination of the
following:

(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then‑outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (E) any acquisition by an entity owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

(ii)an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in

2

 

--------------------------------------------------------------------------------



the case of an Ownership Change Event described in Section 2.1(dd)(iii), the
entity to which the assets of the Company were transferred (the “Transferee”),
as the case may be; or

(iii)a date specified by the Committee following approval by the shareholders of
a plan of complete liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(h) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

(i)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.

(j)“Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board.  If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(k)“Company” means Adaptive Biotechnologies Corporation, a Washington
corporation, and any successor corporation thereto.

(l)“Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on registration on Form S‑8 under the Securities Act.

(m)“Director” means a member of the Board.

(n)“Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

(o)“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for

3

 

--------------------------------------------------------------------------------



the account of such Participant in an amount equal to the cash dividends paid on
one share of Stock for each share of Stock represented by an Award held by such
Participant.

(p)“Employee” means any person treated as an employee (including an Officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a Director’s fee shall be
sufficient to constitute employment for purposes of the Plan.  The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may
be.  For purposes of an individual’s rights, if any, under the terms of the Plan
as of the time of the Company’s determination of whether or not the individual
is an Employee, all such determinations by the Company shall be final, binding
and conclusive as to such rights, if any, notwithstanding that the Company or
any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.

(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i)Except as otherwise determined by the Committee, if, on such date, the Stock
is listed or quoted on a national or regional securities exchange or quotation
system, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock as quoted on the national or regional securities exchange or
quotation system constituting the primary market for the Stock, as reported in
The Wall Street Journal or such other source as the Company deems reliable.  If
the relevant date does not fall on a day on which the Stock has traded on such
securities exchange or quotation system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded or
quoted prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion.

(ii)Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by a Participant, any other reasonable basis using actual transactions
in the Stock as reported on a national or regional securities exchange or
quotation system, or on any other basis consistent with the requirements of
Section 409A.  The Committee may also determine the Fair Market Value upon the
average selling price of the Stock during a specified period that is within
thirty (30) days before or thirty (30) days after such date, provided that, with
respect to the grant of an Option or SAR, the commitment to grant such Award
based on such valuation method must be irrevocable before the beginning of the
specified period.  The Committee may vary its method of determination of the

4

 

--------------------------------------------------------------------------------



Fair Market Value as provided in this Section for different purposes under the
Plan to the extent consistent with the requirements of Section 409A.

(iii)If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.

(s)“Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right, or (iii) a Restricted Stock Purchase
Right or an Other Stock-Based Award under which the Company will receive
monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award.

(t)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(u)“Incumbent Director” means a director who either (i) is a member of the Board
as of the Effective Date or (ii) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

(v)“Insider” means an Officer, a Director or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.

(w)“Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

(x)“Nonemployee Director” means a Director who is not an Employee.

(y)“Nonemployee Director Award” means any Award granted to a Nonemployee
Director.

(z)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an incentive stock option
within the meaning of Section 422(b) of the Code.

(aa)“Officer” means any person designated by the Board as an officer of the
Company.

(bb)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(cc)“Other Stock-Based Award” means an Award denominated in shares of Stock and
granted pursuant to Section 11.

5

 

--------------------------------------------------------------------------------



(dd)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company:  (i) the direct or indirect sale or exchange in a single
or series of related transactions by the shareholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(ee)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(ff)“Participant” means any eligible person who has been granted one or more
Awards.

(gg)“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(hh)“Participating Company Group” means, at any point in time, the Company and
all other entities collectively which are then Participating Companies.

(ii)“Performance Award” means an Award of Performance Shares or Performance
Units.

(jj)“Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 which provides the
basis for computing the value of a Performance Award at one or more levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.

(kk)“Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

(ll)“Performance Period” means a period established by the Committee pursuant to
Section 10.3 at the end of which one or more Performance Goals are to be
measured.

(mm)“Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

(nn)“Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

(oo)“Predecessor Plan” means the Company’s 2009 Equity Incentive Plan, as
amended.

(pp)“Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

6

 

--------------------------------------------------------------------------------



(qq)“Restricted Stock Bonus” means Stock granted to a Participant pursuant to
Section 8.

(rr)“Restricted Stock Purchase Right” means a right to purchase Stock granted to
a Participant pursuant to Section 8.

(ss)“Restricted Stock Unit” means a right granted to a Participant pursuant to
Section 9 to receive on a future date or occurrence of a future event a share of
Stock or cash in lieu thereof, as determined by the Committee.

(tt)“Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(uu)“SAR” or “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 7 to receive payment, for each share of Stock subject to
such Award, of an amount equal to the excess, if any, of the Fair Market Value
of a share of Stock on the date of exercise of the Award over the exercise price
thereof.

(vv)“Section 409A” means Section 409A of the Code.

(ww)“Section 409A Deferred Compensation” means compensation provided pursuant to
an Award that constitutes nonqualified deferred compensation within the meaning
of Section 409A.

(xx)“Securities Act” means the Securities Act of 1933, as amended.

(yy)“Service” means a Participant’s employment or service with the Participating
Company Group, whether as an Employee, a Director or a Consultant.  Unless
otherwise provided by the Committee, a Participant’s Service shall not be deemed
to have terminated merely because of a change in the capacity in which the
Participant renders Service or a change in the Participating Company for which
the Participant renders Service, provided that there is no interruption or
termination of the Participant’s Service.  Furthermore, a Participant’s Service
shall not be deemed to have been interrupted or terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company.  However, unless otherwise provided by the Committee,
if any such leave taken by a Participant exceeds three (3) months, then on the
first (1st) day following the end of such three-month period the Participant’s
Service shall be deemed to have terminated, unless the Participant’s right to
return to Service is guaranteed by statute or contract.  Notwithstanding the
foregoing, unless otherwise designated by the Company or required by law, an
unpaid leave of absence shall not be treated as Service for purposes of
determining vesting under the Participant’s Award Agreement.  A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the business entity for which the Participant performs Service
ceasing to be a Participating Company.  Subject to the foregoing, the Company,
in its discretion, shall determine whether the Participant’s Service has
terminated and the effective date of and reason for such termination.

(zz)“Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.5.

7

 

--------------------------------------------------------------------------------



(aaa)“Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).

(bbb)“Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(ccc)“Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

(ddd)“Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

(eee)“Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which an Award or shares subject to an
Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service or failure of a
performance condition to be satisfied.

2.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

3.Administration.

3.1Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award, unless fraudulent or
made in bad faith.  Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein. All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.

3.2Authority of Officers.  Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election that is the responsibility of or that is allocated to the Company
herein, provided that the Officer has apparent authority with respect to such
matter, right, obligation, determination or election.  To the extent permitted
by applicable law, the Committee may, in its discretion, delegate to a committee
comprised of one or more Officers the authority to grant one or more Awards,
without

8

 

--------------------------------------------------------------------------------



further approval of the Committee, to any Employee, other than a person who, at
the time of such grant, is an Insider, and to exercise such other powers under
the Plan as the Committee may determine; provided, however, that (a) such
Officers may not grant awards for more than 30,000 shares to any Employee in any
fiscal year, (b) each such Award shall be subject to the terms and conditions of
the appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan, and (c) each such
Award shall conform to such other limits and guidelines as may be established
from time to time by the Committee.

3.3Administration with Respect to Insiders.  With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.

3.4Powers of the Committee.  In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

(b)to determine the type of Award granted;

(c)to determine the Fair Market Value of shares of Stock or other property;

(d)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of expiration of any Award,
(vii) the effect of any Participant’s termination of Service on any of the
foregoing, and (viii) all other terms, conditions and restrictions applicable to
any Award or shares acquired pursuant thereto not inconsistent with the terms of
the Plan;

(e)to determine whether an Award will be settled in shares of Stock, cash, other
property or in any combination thereof;

(f)to approve one or more forms of Award Agreement;

(g)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

9

 

--------------------------------------------------------------------------------



(h)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i)to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose residents may be
granted Awards; and

(j)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.5Option or SAR Repricing.  The Committee shall have the authority, without
additional approval by the shareholders of the Company, to approve a program
providing for either (a) the cancellation of outstanding Options or SARs having
exercise prices per share greater than the then Fair Market Value of a share of
Stock (“Underwater Awards”) and the grant in substitution therefor of new
Options or SARs covering the same or a different number of shares but with an
exercise price per share equal to the Fair Market Value per share on the new
grant date, Full Value Awards, or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof to the Fair
Market Value per share on the date of amendment.

3.6Indemnification.  In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, to the extent permitted by applicable law,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

4.Shares Subject to Plan.

4.1Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Sections 4.2, 4.3, 4.4 and 4.5, the maximum aggregate number of shares of Stock
that may be

10

 

--------------------------------------------------------------------------------



issued under the Plan shall be equal to 15,519,170 shares, and such shares shall
consist of authorized but unissued or reacquired shares of Stock or any
combination thereof.

4.2Annual Increase in Maximum Number of Shares Issuable.  Subject to adjustment
as provided in Section 4.5, the maximum aggregate number of shares of Stock that
may be issued under the Plan as set forth in Section 4.1 shall be cumulatively
increased on January 1, 2020 and on each subsequent January 1, by a number of
shares (the “Annual Increase”) equal to the lesser of (a) five percent (5%) of
the number of shares of Stock issued and outstanding on the immediately
preceding December 31, or (b) an amount determined by the Board.

4.3Adjustment for Unissued or Forfeited Predecessor Plan Shares.  The maximum
aggregate number of shares of Stock that may be issued under the Plan as set
forth in Section 4.1 shall be cumulatively increased from time to time by:

(a)the number of shares of Stock subject to that portion of any option or other
award outstanding pursuant to the Predecessor Plan as of the Effective Date
which, on or after the Effective Date, expires or is terminated or canceled for
any reason without having been exercised or settled in full; and

(b)the number of shares of Stock acquired pursuant to the Predecessor Plan
subject to forfeiture or repurchase by the Company for an amount not greater
than the Participant’s purchase price which, on or after the Effective Date, is
so forfeited or repurchased;

provided, however, that the aggregate number of shares of Stock authorized for
issuance under the Predecessor Plan that may become authorized for issuance
under the Plan pursuant to this Section 4.3 shall not exceed 18,180,587 shares.

 

4.4Share Counting.  If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan.  Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash or to the extent that shares are
withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 16.2.  Upon payment in shares of Stock pursuant
to the exercise of an SAR, the number of shares available for issuance under the
Plan shall be reduced only by the number of shares actually issued in such
payment.  If the exercise price of an Option is paid by tender to the Company,
or attestation to the ownership, of shares of Stock owned by the Participant, or
by means of a Net Exercise, the number of shares available for issuance under
the Plan shall be reduced by the net number of shares for which the Option is
exercised.

4.5Adjustments for Changes in Capital Structure.  Subject to any required action
by the shareholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of

11

 

--------------------------------------------------------------------------------



consideration by the Company, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the shareholders of the Company in a form other than Stock
(excepting regular, periodic cash dividends) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, the Annual Increase, the Award limits set forth in
Section 5.3 and Section 5.4, and in the exercise or purchase price per share
under any outstanding Award in order to prevent dilution or enlargement of
Participants’ rights under the Plan.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  If a majority of the shares
which are of the same class as the shares that are subject to outstanding Awards
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares.  In the event of any such amendment, the number of
shares subject to, and the exercise or purchase price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion.  Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number and the exercise or purchase price per share shall be rounded up to
the nearest whole cent.  In no event may the exercise or purchase price, if any,
under any Award be decreased to an amount less than the par value, if any, of
the stock subject to such Award.  The Committee in its discretion, may also make
such adjustments in the terms of any Award to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate, including modification of Performance Goals, Performance Award
Formulas and Performance Periods.  The adjustments determined by the Committee
pursuant to this Section shall be final, binding and conclusive.

4.6Assumption or Substitution of Awards.  The Committee may, without affecting
the number of shares of Stock reserved or available hereunder, authorize the
issuance or assumption of benefits under this Plan in connection with any
merger, consolidation, acquisition of property or stock, or reorganization upon
such terms and conditions as it may deem appropriate, subject to compliance with
Section 409A and any other applicable provisions of the Code.  In addition,
subject to compliance with applicable laws, and listing requirements, shares
available for grant under a shareholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for awards under
the Plan to individuals who were not Employees or Directors of the Participating
Company Group prior to the transaction and shall not reduce the number of shares
otherwise available for issuance under the Plan.

5.Eligibility, Participation and Award Limitations.

5.1Persons Eligible for Awards.  Awards may be granted only to Employees,
Consultants and Directors.

5.2Participation in the Plan.  Awards are granted solely at the discretion of
the Committee.  Eligible persons may be granted more than one Award.  However,
eligibility in

12

 

--------------------------------------------------------------------------------



accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.

5.3Incentive Stock Option Limitations.

(a)Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 4.5, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed 33,699,757 shares,
cumulatively increased on January 1, 2020 and on each subsequent January 1, by a
number of shares equal to the Annual Increase determined under Section 4.2.  The
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares determined in accordance with Section 4.1, subject to adjustment as
provided in Sections 4.2, 4.3, 4.4 and 4.5.

(b)Persons Eligible.  An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”).  Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.

(c)Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portion of such options which
exceeds such amount shall be treated as Nonstatutory Stock Options.  For
purposes of this Section, options designated as Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of stock shall be determined as of the time the option with respect to
such stock is granted.  If the Code is amended to provide for a limitation
different from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code.  If an Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section, the Participant
may designate which portion of such Option the Participant is exercising.  In
the absence of such designation, the Participant shall be deemed to have
exercised the Incentive Stock Option portion of the Option first.  Upon exercise
of the Option, shares issued pursuant to each such portion shall be separately
identified.

5.4Nonemployee Director Award Limit.   The grant date Fair Market Value of all
Awards made under the Plan and all other cash compensation paid by the Company
to any Nonemployee Director in any calendar year may not exceed $750,000 for the
first year of service and $600,000 for each year of service thereafter.

6.Stock Options.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall establish.  Such
Award

13

 

--------------------------------------------------------------------------------



Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

6.1Exercise Price.  The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option.  Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price less than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner that would qualify under the provisions of Section
409A or Section 424(a) of the Code.

6.2Exercisability and Term of Options.  Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
Option (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act).  Subject to the foregoing, unless otherwise specified by the
Committee in the grant of an Option, each Option shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.

6.3Payment of Exercise Price.

(a)Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof.  The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

(b)Limitations on Forms of Consideration.

(i)Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including,

14

 

--------------------------------------------------------------------------------



without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System).  The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

(ii)Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of a
properly executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole shares of Stock owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised.  A Stock Tender Exercise shall not be permitted
if it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.  If required by the
Company, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of shares of Stock unless such shares either have been owned
by the Participant for a period of time required by the Company (and not used
for another option exercise by attestation during such period) or were not
acquired, directly or indirectly, from the Company.

(iii)Net Exercise.  A “Net Exercise” means the delivery of a properly executed
exercise notice followed by a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to a Participant upon the
exercise of an Option by the largest whole number of shares having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised, and (2) the Participant shall pay to
the Company in cash the remaining balance of such aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued.

6.4Effect of Termination of Service.

(a)Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested and shall be exercisable after
the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate.

(i)Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months (or such longer or shorter period provided by the Award Agreement) after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

15

 

--------------------------------------------------------------------------------



(ii)Death.  If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months (or such
longer or shorter period provided by the Award Agreement) after the
Participant’s termination of Service.

(iii)Termination for Cause.  Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.

(iv)Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

(b)Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.

6.5Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, an Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S‑8 under the Securities Act or, in the case of an Incentive Stock Option,
only as permitted by applicable regulations under Section 421 of the Code in a
manner that does not disqualify such Option as an Incentive Stock Option.

16

 

--------------------------------------------------------------------------------



7.Stock Appreciation Rights.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall establish.  Such Award Agreements may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

7.1Types of SARs Authorized.  SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”).  A Tandem SAR may only be granted
concurrently with the grant of the related Option.

7.2Exercise Price.  The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.  Notwithstanding the foregoing, an SAR may
be granted with an exercise price lower than the minimum exercise price set
forth above if such SAR is granted pursuant to an assumption or substitution for
another stock appreciation right in a manner that would qualify under the
provisions of Section 409A of the Code.

7.3Exercisability and Term of SARs.

(a)Tandem SARs.  Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms.  A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled.  Upon the
exercise of a Tandem SAR with respect to some or all of the shares subject to
such SAR, the related Option shall be canceled automatically as to the number of
shares with respect to which the Tandem SAR was exercised.  Upon the exercise of
an Option related to a Tandem SAR as to some or all of the shares subject to
such Option, the related Tandem SAR shall be canceled automatically as to the
number of shares with respect to which the related Option was exercised.

(b)Freestanding SARs.  Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
SAR (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker

17

 

--------------------------------------------------------------------------------



Economic Opportunity Act).  Subject to the foregoing, unless otherwise specified
by the Committee in the grant of a Freestanding SAR, each Freestanding SAR shall
terminate ten (10) years after the effective date of grant of the SAR, unless
earlier terminated in accordance with its provisions.

7.4Exercise of SARs.  Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.  Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR.  When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR.  For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.

7.5Deemed Exercise of SARs.  If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

7.6Effect of Termination of Service.  Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee, an
SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.

7.7Transferability of SARs.  During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative.  An SAR shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Award, a Tandem SAR related to a Nonstatutory Stock Option or a
Freestanding SAR shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S‑8 under the
Securities Act.

8.Restricted Stock Awards.

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall establish.  

18

 

--------------------------------------------------------------------------------



Such Award Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

8.1Types of Restricted Stock Awards Authorized.  Restricted Stock Awards may be
granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right.  Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4.  If
either the grant of or satisfaction of Vesting Conditions applicable to a
Restricted Stock Award is to be contingent upon the attainment of one or more
Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 10.3 through 10.5(a).

8.2Purchase Price.  The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion.  No monetary payment (other than applicable tax withholding) shall
be required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit.  Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to a Restricted Stock Award.

8.3Purchase Period.  A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.

8.4Payment of Purchase Price.  Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.

8.5Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8.  The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy.  Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions

19

 

--------------------------------------------------------------------------------



prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.

8.6Voting Rights; Dividends and Distributions.  Except as provided in this
Section, Section 8.5, and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a shareholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that such dividends and distributions shall be subject to the
same Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid, and otherwise shall
be paid no later than the end of the calendar year in which such dividends or
distributions are paid to shareholders (or, if later, the 15th day of the third
month following the date such dividends or distributions are paid to
shareholders).  In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.5, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

8.7Effect of Termination of Service.  Unless otherwise provided by the Committee
in the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service.  The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.

8.8Nontransferability of Restricted Stock Award Rights.  Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution.  All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

9.Restricted Stock Units.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall establish.  Such Award Agreements may incorporate all or any of
the terms of

20

 

--------------------------------------------------------------------------------



the Plan by reference and shall comply with and be subject to the following
terms and conditions:

9.1Grant of Restricted Stock Unit Awards.  Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4.  If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).

9.2Purchase Price.  No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit.  Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock issued upon settlement of the Restricted Stock Unit Award.

9.3Vesting.  Restricted Stock Unit Awards may (but need not) be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.

9.4Voting Rights, Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to Dividend Equivalent Rights
with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated.  Dividend Equivalent Rights, if any, shall
be paid by crediting the Participant with a cash amount or with additional whole
Restricted Stock Units as of the date of payment of such cash dividends on
Stock, as determined by the Committee.  The number of additional Restricted
Stock Units (rounded to the nearest whole number), if any, to be credited shall
be determined by dividing (a) the amount of cash dividends paid on the dividend
payment date with respect to the number of shares of Stock represented by the
Restricted Stock Units previously credited to the Participant by (b) the Fair
Market Value per share of Stock on such date.  If so determined by the Committee
and provided by the Award Agreement, such cash amount or additional Restricted
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as the Restricted Stock Units
originally subject to the Restricted Stock Unit Award.  In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.5, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other

21

 

--------------------------------------------------------------------------------



property (other than regular, periodic cash dividends) to which the Participant
would be entitled by reason of the shares of Stock issuable upon settlement of
the Award, and all such new, substituted or additional securities or other
property shall be immediately subject to the same Vesting Conditions as are
applicable to the Award.

9.5Effect of Termination of Service.  Unless otherwise provided by the Committee
and set forth in the Award Agreement evidencing a Restricted Stock Unit Award,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

9.6Settlement of Restricted Stock Unit Awards.  The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee in compliance with Section 409A, if applicable, and set forth
in the Award Agreement one (1) share of Stock (and/or any other new, substituted
or additional securities or other property pursuant to an adjustment described
in Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes, if
any.  The Committee, in its discretion, may provide in any Award Agreement
evidencing a Restricted Stock Unit Award that if the settlement date with
respect to any shares issuable upon vesting of Restricted Stock Units would
otherwise occur on a day on which the sale of such shares would violate the
provisions of the Trading Compliance Policy, then the settlement date shall be
deferred until the next trading day on which the sale of such shares would not
violate the Trading Compliance Policy but in any event no later than the 15th
day of the third calendar month following the year in which such Restricted
Stock Units vest.  If permitted by the Committee, the Participant may elect,
consistent with the requirements of Section 409A, to defer receipt of all or any
portion of the shares of Stock or other property otherwise issuable to the
Participant pursuant to this Section, and such deferred issuance date(s) and
amount(s) elected by the Participant shall be set forth in the Award
Agreement.  Notwithstanding the foregoing, the Committee, in its discretion, may
provide for settlement of any Restricted Stock Unit Award by payment to the
Participant in cash of an amount equal to the Fair Market Value on the payment
date of the shares of Stock or other property otherwise issuable to the
Participant pursuant to this Section.

9.7Nontransferability of Restricted Stock Unit Awards.  The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

10.Performance Awards.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall establish.  Such Award Agreements may incorporate all or any of
the terms

22

 

--------------------------------------------------------------------------------



of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

10.1Types of Performance Awards Authorized.  Performance Awards may be granted
in the form of either Performance Shares or Performance Units.  Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

10.2Initial Value of Performance Shares and Performance Units.  Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.5, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant.  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

10.3Establishment of Performance Period, Performance Goals and Performance Award
Formula.  In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.

10.4Measurement of Performance Goals.  Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance or
other criteria established by the Committee (each, a “Performance Measure”),
subject to the following:

(a)Performance Measures.  Performance Measures based on objective criteria shall
be calculated in accordance with the Company’s financial statements, or, if such
measures are not reported in the Company’s financial statements, they shall be
calculated in accordance with generally accepted accounting principles, a method
used generally in the Company’s industry, or in accordance with a methodology
established by the Committee prior to the grant of the Performance
Award.  Performance Measures based on subjective criteria shall be determined on
the basis established by the Committee in granting the Award.  As specified by
the Committee, Performance Measures may be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes, one or more Subsidiary Corporations or such division or
other business unit of any of them selected by the Committee.  Unless otherwise
determined by the Committee prior to the grant of the Performance Award, the
Performance Measures applicable to the Performance Award shall be calculated
prior to the accrual of expense for any Performance Award for the same
Performance

23

 

--------------------------------------------------------------------------------



Period and excluding the effect (whether positive or negative) on the
Performance Measures of any change in accounting standards or any unusual or
infrequently occurring event or transaction, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award.  Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance
Award.  Performance Measures may be based upon one or more of the following,
without limitation, as determined by the Committee:

(i)revenue;

(ii)sales;

(iii)expenses;

(iv)operating income;

(v)gross margin;

(vi)operating margin;

(vii)earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;

(viii)pre-tax profit;

(ix)net operating income;

(x)net income;

(xi)economic value added;

(xii)free cash flow;

(xiii)operating cash flow;

(xiv)balance of cash, cash equivalents and marketable securities;

(xv)stock price;

(xvi)earnings per share;

(xvii)return on shareholder equity;

(xviii)return on capital;

(xix)return on assets;

(xx)return on investment;

24

 

--------------------------------------------------------------------------------



(xxi)total shareholder return;

(xxii)employee satisfaction;

(xxiii)employee retention;

(xxiv)market share;

(xxv)customer satisfaction;

(xxvi)product development;

(xxvii)research and development expenses;

(xxviii)completion of an identified special project;

(xxix)completion of a joint venture or other corporate transaction; and

(xxx)personal performance objectives established for an individual Participant
or group of Participants.

(b)Performance Targets.  Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the Performance Target level attained during the applicable Performance
Period.  A Performance Target may be stated as an absolute value, an increase or
decrease in a value, or as a value determined relative to an index, budget or
other standard selected by the Committee.

10.5Settlement of Performance Awards.

(a)Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall determine the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.

(b)Discretionary Adjustment of Award Formula.  In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award to reflect such Participant’s individual
performance in his or her position with the Company or such other factors as the
Committee may determine.

(c)Effect of Leaves of Absence.  Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in unpaid leaves of absence during a Performance Period shall be prorated
on the basis of the number of days of the Participant’s

25

 

--------------------------------------------------------------------------------



Service during the Performance Period during which the Participant was not on an
unpaid leave of absence.

(d)Notice to Participants.  As soon as practicable following the Committee’s
determination in accordance with Sections 10.5(a) and (b), the Company shall
notify each Participant of the determination of the Committee.

(e)Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination in accordance with Sections 10.5(a) and
(b), but in any event within the Short-Term Deferral Period described in
Section 15.1 (except as otherwise provided below or consistent with the
requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award.  Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee.  Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum.  If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement.  If any payment is to be made on a deferred basis, the
Committee may, but shall not be obligated to, provide for the payment during the
deferral period of Dividend Equivalent Rights or interest.

(f)Provisions Applicable to Payment in Shares.  If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the Fair Market Value of a share of
Stock determined by the method specified in the Award Agreement.  Shares of
Stock issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5.  Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

10.6Voting Rights; Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to Dividend Equivalent Rights with
respect to the payment of cash dividends on Stock during the period beginning on
the date the Award is granted and ending, with respect to each share subject to
the Award, on the earlier of the date on which the Performance Shares are
settled or the date on which they are forfeited.  Such Dividend Equivalent
Rights, if any, shall be credited to the Participant either in cash or in the
form of additional whole Performance Shares as of the date of payment of such
cash dividends on Stock, as determined by the Committee.  The number of
additional Performance Shares (rounded to the nearest whole number), if any, to
be so credited shall be determined by dividing (a) the amount of cash dividends
paid on the dividend payment date with respect to the number of shares of Stock
represented by the Performance Shares

26

 

--------------------------------------------------------------------------------



previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date.  Dividend Equivalent Rights, if any, shall be accumulated
and paid to the extent that the related Performance Shares become
nonforfeitable.  Settlement of Dividend Equivalent Rights may be made in cash,
shares of Stock, or a combination thereof as determined by the Committee, and
may be paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5.  Dividend Equivalent Rights shall not be paid with
respect to Performance Units.  In the event of a dividend or distribution paid
in shares of Stock or other property or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.5, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

10.7Effect of Termination of Service.  Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

(a)Death or Disability.  If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period.  Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.

(b)Other Termination of Service.  If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its discretion, may waive the
automatic forfeiture of all or any portion of any such Award and determine the
final value of the Performance Award in the manner provided by
Section 10.7(a).  Payment of any amount pursuant to this Section shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.

10.8Nontransferability of Performance Awards.  Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

11.Cash-Based Awards and Other Stock-Based Awards.

27

 

--------------------------------------------------------------------------------



Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall establish.  Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

11.1Grant of Cash-Based Awards.  Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.

11.2Grant of Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into common stock or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the Committee shall
determine.  Other Stock-Based Awards may be made available as a form of payment
in the settlement of other Awards or as payment in lieu of compensation to which
a Participant is otherwise entitled.  Other Stock-Based Awards may involve the
transfer of actual shares of Stock to Participants, or payment in cash or
otherwise of amounts based on the value of Stock and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.

11.3Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee.  Each Other Stock-Based Award shall be expressed in terms of shares
of Stock or units based on such shares of Stock, as determined by the
Committee.  The Committee may require the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 10.4, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award.  If the Committee exercises its discretion to establish performance
criteria, the final value of Cash-Based Awards or Other Stock-Based Awards that
will be paid to the Participant will depend on the extent to which the
performance criteria are met.

11.4Payment or Settlement of Cash-Based Awards and Other Stock-Based
Awards.  Payment or settlement, if any, with respect to a Cash-Based Award or an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash, shares of Stock or other securities or any combination thereof as the
Committee determines.  To the extent applicable, payment or settlement with
respect to each Cash-Based Award and Other Stock-Based Award shall be made in
compliance with the requirements of Section 409A.

11.5Voting Rights; Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by Other
Stock-Based Awards until the date of the issuance of such shares of Stock (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), if any, in settlement of such
Award.  However, the Committee, in its discretion, may provide in the Award
Agreement evidencing any Other Stock-Based Award that the Participant shall be
entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on

28

 

--------------------------------------------------------------------------------



Stock during the period beginning on the date such Award is granted and ending,
with respect to each share subject to the Award, on the earlier of the date the
Award is settled or the date on which it is terminated.  Such Dividend
Equivalent Rights, if any, shall be paid in accordance with the provisions set
forth in Section 9.4.  Dividend Equivalent Rights shall not be granted with
respect to Cash-Based Awards.  In the event of a dividend or distribution paid
in shares of Stock or other property or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.5, appropriate
adjustments shall be made in the Participant’s Other Stock-Based Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of such Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions and performance criteria, if any, as are applicable to the
Award.

11.6Effect of Termination of Service.  Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service.  Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.

11.7Nontransferability of Cash-Based Awards and Other Stock-Based Awards.  Prior
to the payment or settlement of a Cash-Based Award or Other Stock-Based Award,
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  The Committee may impose such
additional restrictions on any shares of Stock issued in settlement of
Cash-Based Awards and Other Stock-Based Awards as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares of Stock are then listed and/or
traded, or under any state securities laws or foreign law applicable to such
shares of Stock.

12.Standard Forms of Award Agreement.

12.1Award Agreements.  Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time.  No Award or purported Award
shall be a valid and binding obligation of the Company unless evidenced by a
fully executed Award Agreement, which execution may be evidenced by electronic
means.

12.2Authority to Vary Terms.  The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new,

29

 

--------------------------------------------------------------------------------



revised or amended standard form or forms of Award Agreement are not
inconsistent with the terms of the Plan.

13.Change in Control.

13.1Effect of Change in Control on Awards.  In the event of a Change in Control,
outstanding Awards shall be subject to the definitive agreement entered into by
the Company in connection with the Change in Control.  Subject to the
requirements and limitations of Section 409A, if applicable, the Committee may
provide for any one or more of the following:

(a)Accelerated Vesting.  In its discretion, the Committee may provide in the
grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following the Change in Control, and to such extent as the Committee
determines.

(b)Assumption, Continuation, or Substitution.  In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable.  For purposes of this Section,
if so determined by the Committee in its discretion, an Award denominated in
shares of Stock shall be deemed assumed if, following the Change in Control, the
Award confers the right to receive, subject to the terms and conditions of the
Plan and the applicable Award Agreement, for each share of Stock subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control.  Any Award or
portion thereof which is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised or settled as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

(c)Cash-Out of Outstanding Stock-Based Awards.  The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash,

30

 

--------------------------------------------------------------------------------



(ii) stock of the Company or of a corporation or other business entity a party
to the Change in Control, or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control, reduced
(but not below zero) by the exercise or purchase price per share, if any, under
such Award.  In the event such determination is made by the Committee, an Award
having an exercise or purchase price per share equal to or greater than the Fair
Market Value of the consideration to be paid per share of Stock in the Change in
Control may be canceled without payment of consideration to the holder thereof.

13.2Effect of Change in Control on Nonemployee Director Awards.  Subject to the
requirements and limitations of Section 409A, if applicable, including as
provided by Section 15.4(f), in the event of a Change in Control, each
outstanding Nonemployee Director Award shall become immediately exercisable and
vested in full and, except to the extent assumed, continued or substituted for
pursuant to Section 13.1(b), shall be settled effective immediately prior to the
time of consummation of the Change in Control.

13.3Federal Excise Tax Under Section 4999 of the Code.

(a)Excess Parachute Payment.  If any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such acceleration of vesting,
payment or benefit as an “excess parachute payment” under Section 280G of the
Code, then, provided such election would not subject the Participant to taxation
under Section 409A, the Participant may elect to reduce the amount of any
acceleration of vesting called for under the Award in order to avoid such
characterization.

(b)Determination by Tax Firm.  To aid the Participant in making any election
called for under Section 13.3(a), no later than the date of the occurrence of
any event that might reasonably be anticipated to result in an “excess parachute
payment” to the Participant as described in Section 13.3(a), the Company shall
request a determination in writing by the professional firm engaged by the
Company for general tax purposes, or, if the tax firm so engaged by the Company
is serving as accountant or auditor for the Acquiror, the Company will appoint a
nationally recognized tax firm to make the determinations required by this
Section (the “Tax Firm”).  As soon as practicable thereafter, the Tax Firm shall
determine and report to the Company and the Participant the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant.  For the purposes of such determination,
the Tax Firm may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Tax Firm such information and documents as the
Tax Firm may reasonably request in order to make its required
determination.  The Company shall bear all fees and expenses the Tax Firm
charges in connection with its services contemplated by this Section.

14.Compliance with Securities Law.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system

31

 

--------------------------------------------------------------------------------



upon which the Stock may then be listed.  In addition, no Award may be exercised
or shares issued pursuant to an Award unless (a) a registration statement under
the Securities Act shall at the time of such exercise or issuance be in effect
with respect to the shares issuable pursuant to the Award, or (b) in the opinion
of legal counsel to the Company, the shares issuable pursuant to the Award may
be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to issuance of any
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

15.Compliance with Section 409A.

15.1Awards Subject to Section 409A. The Company intends that Awards granted
pursuant to the Plan shall either be exempt from or comply with Section 409A,
and the Plan shall be so construed.  The provisions of this Section 15 shall
apply to any Award or portion thereof that constitutes or provides for payment
of Section 409A Deferred Compensation.  Such Awards may include, without
limitation:

(a)A Nonstatutory Stock Option or SAR that includes any feature for the deferral
of compensation other than the deferral of recognition of income until the later
of (i) the exercise or disposition of the Award or (ii) the time the stock
acquired pursuant to the exercise of the Award first becomes substantially
vested.

(b)Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or Other
Stock-Based Award that either (i) provides by its terms for settlement of all or
any portion of the Award at a time or upon an event that will or may occur later
than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture.  For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

15.2Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections (each, an “Election”) that may be permitted or
required by the Committee pursuant to an Award providing Section 409A Deferred
Compensation:

32

 

--------------------------------------------------------------------------------



(a)Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

(b)Elections shall be made by the end of the Participant’s taxable year prior to
the year in which services commence for which an Award may be granted to the
Participant.

(c)Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 15.3.

15.3Subsequent Elections. Except as otherwise permitted or required by Section
409A, any Award providing Section 409A Deferred Compensation which permits a
subsequent Election to delay the payment or change the form of payment in
settlement of such Award shall comply with the following requirements:

(a)No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

(b)Each subsequent Election related to a payment in settlement of an Award not
described in Section 15.4(a)(ii), 15.4(a)(iii) or 15.4(a)(vi) must result in a
delay of the payment for a period of not less than five (5) years from the date
on which such payment would otherwise have been made.

(c)No subsequent Election related to a payment pursuant to Section 15.4(a)(iv)
shall be made less than twelve (12) months before the date on which such payment
would otherwise have been made.

(d)Subsequent Elections shall continue in effect until a written revocation or
change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 15.3.

15.4Payment of Section 409A Deferred Compensation.

(a)Permissible Payments.  Except as otherwise permitted or required by Section
409A, an Award providing Section 409A Deferred Compensation must provide for
payment in settlement of the Award only upon one or more of the following: (i)
the Participant’s “separation from service” (as defined by Section 409A); (ii)
the Participant’s becoming “disabled” (as defined by Section 409A); (iii) the
Participant’s death; (iv) a time or fixed schedule that is either (A) specified
by the Committee upon the grant of an Award and set forth in the Award Agreement
evidencing such Award or (B) specified by the Participant in an Election
complying with the requirements of Section 15.2 or 15.3, as applicable; (v) a
change in the ownership or effective control or the Company or in the ownership
of a substantial portion of

33

 

--------------------------------------------------------------------------------



the assets of the Company determined in accordance with Section 409A; or (vi)
the occurrence of an “unforeseeable emergency” (as defined by Section 409A).

(b)Installment Payments.  It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

(c)Required Delay in Payment to Specified Employee Pursuant to Separation from
Service.  Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 15.4(a)(i) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death.  All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

(d)Payment Upon Disability.  All distributions of Section 409A Deferred
Compensation payable pursuant to Section 15.4(a)(ii) by reason of a Participant
becoming disabled shall be paid in a lump sum or in periodic installments as
established by the Participant’s Election.  If the Participant has made no
Election with respect to distributions of Section 409A Deferred Compensation
upon becoming disabled, all such distributions shall be paid in a lump sum upon
the determination that the Participant has become disabled.

(e)Payment Upon Death.  If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

(f)Payment Upon Change in Control.  Notwithstanding any provision of the Plan or
an Award Agreement to the contrary, to the extent that any amount constituting
Section 409A Deferred Compensation would become payable under this Plan by
reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A.  Any Award which constitutes Section 409A Deferred Compensation and which
would vest and otherwise become payable upon a Change in Control as a result of
the failure of the Acquiror to assume, continue or substitute for such Award in
accordance with Section 13.1(b) shall vest to the extent provided by such Award
but shall be converted automatically at the effective time of such Change in
Control into a right to receive, in cash on the date or dates such award would
have been settled in accordance with its then existing

34

 

--------------------------------------------------------------------------------



settlement schedule (or as required by Section 15.4(c)), an amount or amounts
equal in the aggregate to the intrinsic value of the Award at the time of the
Change in Control.

(g)Payment Upon Unforeseeable Emergency. The Committee shall have the authority
to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment pursuant to Section 15.4(a)(vi)
in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
unforeseeable emergency. In such event, the amount(s) distributed with respect
to such unforeseeable emergency cannot exceed the amounts reasonably necessary
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award. All
distributions with respect to an unforeseeable emergency shall be made in a lump
sum upon the Committee’s determination that an unforeseeable emergency has
occurred.  The Committee’s decision with respect to whether an unforeseeable
emergency has occurred and the manner in which, if at all, the payment in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

(h)Prohibition of Acceleration of Payments. Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.

(i)No Representation Regarding Section 409A Compliance.  Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A.  No Participating Company
shall be liable for any tax, penalty or interest imposed on a Participant by
Section 409A.

16.Tax Withholding.

16.1Tax Withholding in General.  The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes (including social insurance), if
any, required by law to be withheld by any Participating Company with respect to
an Award or the shares acquired pursuant thereto.  The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

16.2Withholding in or Directed Sale of Shares.  The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company.  The Fair Market

35

 

--------------------------------------------------------------------------------



Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates (or the maximum individual statutory
withholding rates for the applicable jurisdiction if use of such rates would not
result in adverse accounting consequences or cost).  The Company may require a
Participant to direct a broker, upon the vesting, exercise or settlement of an
Award, to sell a portion of the shares subject to the Award determined by the
Company in its discretion to be sufficient to cover the tax withholding
obligations of any Participating Company and to remit an amount equal to such
tax withholding obligations to such Participating Company in cash.

17.Amendment, Suspension or Termination of Plan.

The Committee may amend, suspend or terminate the Plan at any time.  However,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Sections 4.2, 4.3, 4.4
and 4.5), (b) no change in the class of persons eligible to receive Incentive
Stock Options, and (c) no other amendment of the Plan that would require
approval of the Company’s shareholders under any applicable law, regulation or
rule, including the rules of any stock exchange or quotation system upon which
the Stock may then be listed or quoted.  No amendment, suspension or termination
of the Plan shall affect any then outstanding Award unless expressly provided by
the Committee.  Except as provided by the next sentence, no amendment,
suspension or termination of the Plan may have a materially adverse effect on
any then outstanding Award without the consent of the
Participant.  Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Committee may, in its sole and absolute
discretion and without the consent of any Participant, amend the Plan or any
Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A.

18.Miscellaneous Provisions.

18.1Repurchase Rights.  Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted.  The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company.  Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

18.2Forfeiture Events.

(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such

36

 

--------------------------------------------------------------------------------



events may include, but shall not be limited to, termination of Service for
Cause or any act by a Participant, whether before or after termination of
Service, that would constitute Cause for termination of Service, or any
accounting restatement due to material noncompliance of the Company with any
financial reporting requirements of securities laws as a result of which, and to
the extent that, such reduction, cancellation, forfeiture, or recoupment is
required by applicable securities laws.  In addition, to the extent that
claw-back or similar provisions applicable to Awards are required by applicable
law, listing standards and/or policies adopted by the Company, Awards granted
under the Plan shall be subject to such provisions.

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.

18.3Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.

18.4Rights as Employee, Consultant or Director.  No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.  Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time.  To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

18.5Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.5 or another provision of the Plan.

18.6Delivery of Title to Shares.  Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the

37

 

--------------------------------------------------------------------------------



benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

18.7Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

18.8Retirement and Welfare Plans.  Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.  In addition, unless a written employment agreement or
other service agreement specifically references Awards, a general reference to
“benefits” or a similar term in such agreement shall not be deemed to refer to
Awards granted hereunder.

18.9Beneficiary Designation.  Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime.  If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse.  If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

18.10Severability.  If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

18.11No Constraint on Corporate Action.  Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

18.12Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be considered unfunded and unsecured obligations for
all purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974.  No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall

38

 

--------------------------------------------------------------------------------



retain at all times beneficial ownership of any investments, including trust
investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

18.13Choice of Law.  Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Washington,
without regard to its conflict of law rules.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Adaptive Biotechnologies Corporation 2019 Equity
Incentive Plan as duly adopted by the Board on June 10, 2019.

 

 

 

 

 

/s/ Stacy Taylor

 

Stacy Taylor, Secretary

 

 

39

 

--------------------------------------------------------------------------------



PLAN HISTORY AND NOTES TO COMPANY1

 

June 10, 2019

Board adopts Plan with a reserve of 15,519,170 shares (subject to increases and
other adjustments as provided by the Plan), subject to approval by the
shareholders of the Company.

June 13, 2019

Plan approved by the shareholders of the Company.

 

 

 

 

 

IMPORTANT NOTE – Additional S-8 registration required for evergreen additions to
share reserve:

If this Plan includes an annual evergreen addition to the share reserve (Section
4.2), an annual Form S-8 registration statement must be filed with the SEC
before any shares may be offered or sold from the annual increase to the share
reserve.  The sole exception is that options may be granted (but not exercised)
before the S-8 registration statement is filed.

 

 

 

 

1 

These notes are for the Company’s information.  They are not part of the Plan
and should not be publicly filed.

 

--------------------------------------------------------------------------------

 

ADAPTIVE BIOTECHNOLOGIES CORPORATION

STOCK OPTION AGREEMENT

(For U.S. Participants)

Adaptive Biotechnologies Corporation (the “Company”) has granted to the
Participant named in the Notice of Grant of Stock Option (the “Grant Notice”) to
which this Stock Option Agreement (the “Option Agreement”) is attached an option
(the “Option”) to purchase certain shares of Stock upon the terms and conditions
set forth in the Grant Notice and this Option Agreement.  The Option has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the Adaptive Biotechnologies Corporation 2019 Equity Incentive
Plan (the “Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Tax Consequences.

2.1Tax Status of Option.  This Option is intended to have the tax status
designated in the Grant Notice.

(a)Incentive Stock Option.  If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such.  The Participant should consult with the Participant’s own
tax advisor regarding the tax effects of this Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements.  (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

--------------------------------------------------------------------------------

 

(b)Nonstatutory Stock Option.  If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2ISO Fair Market Value Limitation.  If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options.  For purposes of this Section 2.2, options designated as Incentive
Stock Options are taken into account in the order in which they were granted,
and the Fair Market Value of stock is determined as of the time the option with
respect to such stock is granted.  If the Code is amended to provide for a
different limitation from that set forth in this Section 2.2, such different
limitation shall be deemed incorporated herein effective as of the date required
or permitted by such amendment to the Code.  If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Separate certificates
representing each such portion shall be issued upon the exercise of the
Option.  (NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option
(that is, the Exercise Price multiplied by the Number of Option Shares) plus the
aggregate exercise price of any other Incentive Stock Options you hold (whether
granted pursuant to the Plan or any other stock option plan of the Participating
Company Group) is greater than $100,000, you should contact the Chief Financial
Officer of the Company to ascertain whether the entire Option qualifies as an
Incentive Stock Option.)

3.Administration.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4.Exercise of the Option.

4.1Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as

2

--------------------------------------------------------------------------------

 

provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.  In
no event shall the Option be exercisable for more shares than the Number of
Option Shares, as adjusted pursuant to Section 9.

4.2Method of Exercise.  Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.

4.3Payment of Exercise Price.

(a)Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b)Limitations on Forms of Consideration.  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.

(i)Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).

3

--------------------------------------------------------------------------------

 

(ii)Net-Exercise.  A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be
issued.  Following a Net-Exercise, the number of shares remaining subject to the
Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.

(iii)Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value.  A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.  If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

4.4Tax Withholding.

(a)In General.  At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option.  The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.

(b)Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates if required to avoid liability classification of the Option
under generally accepted accounting principles in the United States.

4

--------------------------------------------------------------------------------

 

4.5Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

4.6Restrictions on Grant of the Option and Issuance of Shares.  The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4.7Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5.Nontransferability of the Option.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

5

--------------------------------------------------------------------------------

 

6.Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7.Effect of Termination of Service.

7.1Option Exercisability.  The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a)Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

(b)Death.  If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(c)Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

(d)Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such

6

--------------------------------------------------------------------------------

 

exercise first would no longer be prevented by such provisions, or (b) the end
of the applicable time period under Section 7.1, but in any event no later than
the Option Expiration Date.

8.Effect of Change in Control.

In the event of a Change in Control, the Option shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control.  Except to the extent that the Committee determines to cash out the
Option in accordance with Section 13.1(c) of the Plan, the surviving,
continuing, successor, or purchasing entity or parent thereof, as the case may
be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock.  For purposes of
this Section, the Option or any portion thereof shall be deemed assumed if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the Plan and this Option Agreement, for
each share of Stock subject to such portion of the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of Stock on
the effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if such consideration is not solely common stock of the Acquiror, the
Committee may, with the consent of the Acquiror, provide for the consideration
to be received upon the exercise of the Option, for each share of Stock subject
to the Option, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control.  The Option shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control to
the extent that the Option is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the time of the Change
in Control.

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the shareholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
shareholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number and the Exercise
Price shall be rounded up to the nearest whole cent.  In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock subject to the Option. The

7

--------------------------------------------------------------------------------

 

Committee in its sole discretion, may also make such adjustments in the terms of
the Option to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate.  All adjustments pursuant
to this Section shall be determined by the Committee, and its determination
shall be final, binding and conclusive.

10.Rights as a Shareholder, Director, Employee or Consultant.

The Participant shall have no rights as a shareholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

11.Notice of Sales Upon Disqualifying Disposition.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.  In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition.  Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant.  At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers.  The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

12.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this

8

--------------------------------------------------------------------------------

 

Section.  Unless otherwise specified by the Company, legends placed on such
certificates may include, but shall not be limited to, the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).  IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOS, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO TWO YEARS FROM THE GRANT DATE AND ONE YEAR FROM THE DATE
OF EXERCISE.  SHOULD THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES
PRIOR TO THIS DATE AND FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE
SHARES SHALL NOTIFY THE CORPORATION IMMEDIATELY.  THE REGISTERED HOLDER SHALL
HOLD ALL SHARES PURCHASED UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED
HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL
TRANSFERRED AS DESCRIBED ABOVE.”

13.Miscellaneous Provisions.

13.1Termination or Amendment.  The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion
thereof without the consent of the Participant unless such termination or
amendment is necessary to comply with any applicable law or government
regulation.  No amendment or addition to this Option Agreement shall be
effective unless in writing.

13.2Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

13.3Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.4Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

9

--------------------------------------------------------------------------------

 

(a)Description of Electronic Delivery and Signature.  The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s shareholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.  Any and all such documents and
notices may be electronically signed.

(b)Consent to Electronic Delivery and Signature.  The Participant acknowledges
that the Participant has read Section 13.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 13.4(a).  The Participant agrees that any and all such documents
requiring a signature may be electronically signed and that such electronic
signature shall have the same effect as handwritten signature for the purposes
of validity, enforceability and admissibility.  The Participant acknowledges
that he or she may receive from the Company a paper copy of any documents
delivered electronically at no cost to the Participant by contacting the Company
by telephone or in writing.  The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 13.4(a)
or may change the electronic mail address to which such documents are to be
delivered (if the Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail.  Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.4(a).

13.5Integrated Agreement.  The Grant Notice, this Option Agreement and the Plan,
together with any Superseding Agreement and any change of control agreement,
shall constitute the entire understanding and agreement of the Participant and
the Participating Company Group with respect to the subject matter contained
herein or therein and supersede any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter.  To the extent
contemplated herein or therein, the provisions of the Grant Notice, the Option
Agreement and the Plan shall survive any exercise of the Option and shall remain
in full force and effect.

13.6Applicable Law.  This Option Agreement shall be governed by the laws of the
State of Washington as such laws are applied to agreements between Washington
residents entered into and to be performed entirely within the State of
Washington.

10

--------------------------------------------------------------------------------

 

13.7Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




11

--------------------------------------------------------------------------------

 

ADAPTIVE BIOTECHNOLOGIES CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

Adaptive Biotechnologies Corporation has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (each a “Unit”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement.  The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the Adaptive Biotechnologies Corporation 2019 Equity Incentive
Plan (the “Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of the shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Grant Notice, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

12

--------------------------------------------------------------------------------

 

3.The Award.

3.1Grant of Units.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 9.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4.Vesting of Units.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice.  For purposes of determining the number of Vested Units
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

5.Company Reacquisition Right.

5.1Grant of Company Reacquisition Right.  Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

5.2Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the shareholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be.  For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company

13

--------------------------------------------------------------------------------

 

at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

6.Settlement of the Award.

6.1Issuance of Shares of Stock.  Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.  The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit  as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the tax withholding obligations of a
Participating Company, if any, will not be satisfied by the share withholding
method described in Section 7.3 and the Original Settlement Date would occur on
a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested Units shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following calendar year of the Original Settlement
Date.  Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

6.2Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

14

--------------------------------------------------------------------------------

 

7.Tax Withholding.

7.1In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

7.2Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.

8.Effect of Change in Control.

In the event of a Change in Control, the Award shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control.  Except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(c) of the Plan, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock.  For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Stock); provided, however, that if such consideration is not solely
common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the

15

--------------------------------------------------------------------------------

 

Acquiror equal in Fair Market Value to the per share consideration received by
holders of Stock pursuant to the Change in Control.  The Award shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in Control to the extent that Units subject to the Award are neither
assumed or continued by the Acquiror in connection with the Change in Control
nor settled as of the time of the Change in Control.

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the shareholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.  Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

10.Rights as a Shareholder, Director, Employee or Consultant.

The Participant shall have no rights as a shareholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11.Legends.

16

--------------------------------------------------------------------------------

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

12.Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

12.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

12.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and shareholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

17

--------------------------------------------------------------------------------

 

12.4Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

13.Miscellaneous Provisions.

13.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

13.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

18

--------------------------------------------------------------------------------

 

(a)Description of Electronic Delivery and Signature.  The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s shareholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.  Any
and all such documents and notices may be electronically signed.

(b)Consent to Electronic Delivery and Signature.  The Participant acknowledges
that the Participant has read Section 13.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice, as described in Section 13.5(a).  The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility.  The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 13.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 13.5(a).

13.6Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any Superseding Agreement and any change of control agreement,
shall constitute the entire understanding and agreement of the Participant and
the Participating Company Group with respect to the subject matter contained
herein or therein and supersede any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter.  To the extent
contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.

13.7Applicable Law.  This Agreement shall be governed by the laws of the State
of Washington as such laws are applied to agreements between Washington
residents entered into and to be performed entirely within the State of
Washington.

19

--------------------------------------------------------------------------------

 

13.8Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

20